DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Election/Restrictions
Applicant’s election without traverse of Fig. 7A-7B in the reply filed on 10/19/2021 is acknowledged. Claim 15 was withdrawn from consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryoo (U.S. Pub. No. 2017/0154566).
As to claim 1, Ryoo teaches an electronic device (device 1 of Fig. 1) comprising a display (AA of display panel PNL) comprising a display area (AA) having a plurality of pixels (Fig. 5 or Fig. 10, P1, P2, P3, and etc.) and a plurality of wires (D1-D9 and G1-G6 
a hole area encompassed by the display area (one opening HL in the display, Fig. 5 or 10); 
a plurality of first wires (D1, D2, and D9), among the plurality of wires (among the wires D1-D9 and G1-G6), extending from a first side of the display area so as to be formed at a first interval (every interval the horizontal and vertical lines cross one another) and connected to the opposite side of the first side (the wires D1 and D2 are extending from the top side of the display area to the bottom side of the first area in a vertical direction and parallel to one another); 
second wires (G1 and G6) among the plurality of wires (among the wires D1-D9 or G1-G6), extending from a second side of the display area to the opposite side of the second side so as to be arranged at the first interval (the gate lines G1 and G6 are extending from a second side of the display are to the other side of the display in a horizontal direction and parallel to one another similar to the interval of the first wires); and 
a plurality of third wires (D3-D8), among the plurality of wires (among the wires D1-D9 and G1-G6), extending from the first side of the display area so as to be formed at a second interval (the data lines D3-D8 are extending from one side of the display area to the other side having a second interval, which is an interval greater than the first interval and has a greater distance between crossing the horizontal lines), greater than 
As to claim 8, Ryoo teaches an electronic device (device 1 of Fig. 1)  comprising a display (AA of display panel PNL) comprising a display area (AA) having a plurality of pixels (Fig. 5 or Fig. 10, P1, P2, P3, and etc.) and a plurality of wires (D1-D9 and G1-G6 in fig. 5 or D1, D2, and etc., HG1, HG2, and etc., and VG1, VG2, and etc. in Fig. 10), wherein the display comprises: 
a hole area encompassed by the display area (one opening HL in the display, Fig. 5 or 10); 
a plurality of first wires (D1, D2, and D9), among the plurality of wires (among the wires D1-D9 and G1-G6), extending from a first side of the display area so as to be formed at a first interval (every interval the horizontal and vertical lines cross one another) and bypassing the hole area (data lines D1 and D2 bypass the hole HL) so as to be connected to the opposite side of the first side (the wires D1 and D2 are extending from the top side of the display area to the bottom side of the first area in a vertical direction and parallel to one another); 

a plurality of third wires (D3-D8), among the plurality of wires (among the wires D1-D9 and G1-G6), extending from the first side of the display area so as to be formed at a second interval (the data lines D3-D8 are extending from one side of the display area to the other side having a second interval, which is an interval greater than the first interval and has a greater distance between crossing the horizontal lines), greater than the first interval (data lines D3-D8 have a second interval that is larger than the first interval between crossing the third and fourth horizontal gate lines, the distance is greater than the distance between the crossing of data lines D1-D2 and horizontal lines G3 and G4), and connected to the opposite side of the second side through at least a portion of the hole area (the data lines D3-D8 are extended from one side of the display to the other side of the display and connected to pixels). 

Claim(s) 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (U.S. Pub. No. 2017/0162111).
As to claim 12, Kang teaches an electronic device (electronic device 1 of Fig. 1) comprising: 

at least one sensor (H) provided in the display area of the display ([0062], lines 1-4), wherein the display comprises at least one hole area in the display area through which the at least one sensor passes (0062], lines 1-7), wherein a first pixel is formed in a first portion of the display area so as to have a first resolution (pixels arranged in the first portion DA1 have a certain resolution, [0061], lines 1-4), wherein a second pixel is formed in a second portion of the display area so as to have a second resolution ([0061], lines 4-7), wherein the second portion comprises an area between the hole area and an edge of the display in the display area (the second portion DA2 as can be seen in fig. 6 has an area between the hole H and an edge of the display shown as dotted lines or as shown in 2, wherein the dotted lines is on the edge of the display), and wherein the second resolution is less than the first resolution ([0061], lines 1-10). 
As to claim 13, Kang teaches the area between the hole area and the edge of the display (Fig. 6, the area between the hole area H and the edge of the display shown as dotted lines on the right hand side of the hole H) comprises an area facing an area in which a data driver configured to supply data voltages to the plurality of pixels is formed (the area on the right side of the hole H between the areas DA1 and DA2 is facing a data driver shown in Fig. 2 in a vertical direction). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ryoo.
As to claim 14, Kang teaches at least some of the wires in the first portion of the display area are removed from the second portion in which the second pixel is formed (the wires line the wire connected to the second pixel PX1 from the left side and the wire SL1 are not in the second portion and the data line that is connected to the second pixel PX1 in the bottom row is erased from the second portion), and 
Kang does not teach a first interval and a second interval,
Ryoo teaches wherein the wires (D3-D8) are formed in the second portion (portion around the hole HL) at a second interval (distance between the data lines D3-D8 between the crossing areas of gate lines G3 and G4) greater than a first interval of wires in the first portion (the distance between the crossings of data lines D3-D8 with the gate lines G3 and G4 is greater than the distance between the crossing of data lines D1 and D2 with the gate lines G3 and G4). 
.

Allowable Subject Matter
Claims 2-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the Applicant in paragraph [0138] of the publication mentions that the first pixels are connected to the plurality of first wires and the second wires, which is taught by the prior art reference of Ryoo as shown in fig. 5 or fig. 10, however, Ryoo and other prior art references do not teach the plurality of second pixels are connected to the plurality of first wires and the third wires. Ryoo teaches the second pixels are connected to second wires and third wires, but not first wires and third wires, which are data lines. 
	Claim 7 is objected to because the prior art references do not teach the limitation wherein an area of the third wires formed at the second interval in the area between the hole area and an edge of the display is an area having a resolution below a specified range. Ryoo in paragraph [0045] teaches “Display quality (for example, luminance uniformity) of the display device may be reduced due to the parasitic capacitance between the gate lines G1 to G6 and the data lines D1 to D6. As the parasitic 
Claim 9 is objected to because the prior art references do not teach the structure of the pixels mentioned in claim 9, wherein similar to claim 2 the prior art references do not teach a plurality of second pixels electrically connected to the plurality of first wires and the plurality of third wires and a second driving circuits configures to drive the plurality of second pixels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Natori (U.S. Pub. No. 2009/0051636) teaches a display device with a hole area.
Shimodaira (U.S. Pub. No. 2008/0117497) teaches an active matrix circuit board and display having a hole.
Choi (U.S. Patent No. 10,304,913) teaches a display device having a hole area.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691